Title: From James Madison to Thomas Jefferson, 22 September 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir.
Sep. 22, 1806

Among the inclosures is a letter from Turreau requesting a loan, to be applied to the equipment of the damaged Ships of war now in our ports.  I have sketched an answer for your consideration & correction.  It is the more necessary to be explicit in the refusal, as the case may be followed by others of greater extent, and resulting from Combat as well as casualties. I have proceeded on the ground that nothing but humanity, or a regard to our own advantage or conveniency, would reconcile public aids with our neutral duties. I have taken for granted also that any such expenditure would not be within the contemplation of our appropriation laws.
I observe by the letters from Norfolk to Mr. Gallatin, that the use of the public navy yard there has been offered for the repair of a British Frigate. As this may be resolved into an aid equivalent to money, would it not be well for the navy agent to be instructed not to repeat such civilities, and to have this for an answer to any complaint of partiality, which may come from a French Quarter?
I had a conversation with Mr. —— on my way home, and was glad to find him in every disposition which could be desired. He will be here on the 1st. of Octr., when I hope for the pleasure of seeing you, if not otherwise advised by you in the mean time. Permit me to suggest, what I really think will in every view be most suitable, that as in personal interviews the advances can not well be absolutely simultaneous, the  should be smoothed by an unhesitating manifestation on your part, which I am sure will be duly met.  Yrs. always with respectful attachment

James Madison

